EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Steven Hulquist on March 4, 2022.





1. (Currently amended) A metabolically engineered variant microorganism that secretes heme extracellularly, wherein the microorganism is modified by the introduction or overexpression of ccmABC genes encoding a heme exporter, wherein the microorganism comprises 
wherein the genes in the C5 biosynthetic pathway comprise a gltX gene encoding glutamyl-tRNA synthase (GluRS), a hemA gene encoding glutamyl-tRNA reductase (GluTR), and a hemL gene encoding glutamate-1-semialdehyde 2,1-aminomutase (GSAM),
wherein the genes in the pathway that synthesizes heme from ALA comprise a hemB gene encoding porphobilinogen synthase (PBGS), a hemC gene encoding porphobilinogen deaminase (PBGD), a hemD gene encoding uroporphyrinogen III synthase (UROS), a hemE gene encoding uroporphyrinogen III decarboxylase (UROD), a hemF gene encoding coproporphyrinogen III oxidase (CPO), a hemG gene encoding protoporphyrinogen oxidase (PPO), and a hemH gene encoding ferrochelatase (FECH), and
wherein the microorganism is selected from the group consisting of Escherichia coli, Bacillus sp., Corynebacterium sp., Lactobacillus sp., Lactococcus sp., Pseudomonas sp., Anacystis sp., Anabaena sp., Chlorobium sp., Chloroflexus sp., Clostridium sp., Methanobacteria, Propionibacterium sp., Rhodopseudomonas sp., Rhodobacter sp., Rhodovulum sp., Streptococcus sp., Saccharomyces sp., Schizosaccharomyces sp., Yarrowia sp., and Aspergillus sp.

2. (Currently amended) The metabolically engineered variant microorganism of claim 1, wherein the microorganism in the presence of a carbon source produces glutamic acid.

metabolically engineered variant microorganism of claim 1, wherein the genes in the C5 biosynthetic pathway that produces 5-aminolevulinate (ALA) from glutamate, and the genes in the pathway that synthesizes heme from ALA, are overexpressed.

4.-8. (Canceled) 

9. (Currently amended) The metabolically engineered variant microorganism of claim 1, wherein the variant microorganism is further modified by deletion of a yfeX gene.

10. (Canceled) 

11. (Currently amended) A method for producing heme comprising the steps of:
(a) culturing the metabolically engineered variant microorganism of claim 1 to produce heme; and
(b) recovering the produced heme.

12. (Previously presented) The method of claim 11, wherein step (a) further comprises supplying a nitrogen source in the culturing.

13. (Currently amended) A metabolically engineered variant microorganism that extracellularly secretes heme, wherein the microorganism is modified to overexpress ccmABC genes encoding a heme exporter, [[and comprises]] wherein the microorganism comprises genes in a C5 biosynthetic pathway that produces 5-aminolevulinate (ALA) from glutamate, and genes in a pathway that synthesizes heme from ALA, 
wherein [[one or more]] at least one of the genes in the C5 biosynthetic pathway that produces 5-aminolevulinate (ALA) from glutamate [[are overexpressed,]] and [[one or more of]] at least one of the genes in the pathway that synthesizes heme from ALA, are overexpressed;
wherein the genes in the C5 biosynthetic pathway comprise at least one gene selected from: [[of]] a gltX gene encoding glutamyl-tRNA synthase (GluRS), a hemA gene hemL gene encoding glutamate-1-semialdehyde 2,1-aminomutase (GSAM);
wherein the genes in the pathway that synthesizes heme from ALA comprise at least one [[of]] gene selected from: a hemB gene encoding porphobilinogen synthase (PBGS), a hemC gene encoding porphobilinogen deaminase (PBGD), a hemD gene encoding uroporphyrinogen III synthase (UROS), a hemE gene encoding uroporphyrinogen III decarboxylase (UROD), a hemF gene encoding coproporphyrinogen III oxidase (CPO), a hemG gene encoding protoporphyrinogen oxidase (PPO), and a hemH gene encoding ferrochelatase (FECH); and
wherein the yfeX gene.

14. (Previously presented) The metabolically engineered variant microorganism of claim 13, wherein the microorganism is selected from the group consisting of Escherichia coli, Bacillus sp., Corynebacterium sp., Lactobacillus sp., Lactococcus sp., Pseudomonas sp., Anacystis sp., Anabaena sp., Chlorobium sp., Chloroflexus sp., Clostridium sp., Methanobacteria, Propionibacterium sp., Rhodopseudomonas sp., Rhodobacter sp., Rhodovulum sp., Streptococcus sp., Saccharomyces sp., Schizosaccharomyces sp., Yarrowia sp., and Aspergillus sp.

15. (Canceled) 

            16. (Currently amended) The metabolically engineered variant microorganism of claim 1, wherein the microorganism is Corynebacterium glutamicum, and wherein the microorganism is modified to overexpress the hemA gene and the hemL gene in the C5 biosynthetic pathway.

17. (Currently amended) The metabolically engineered variant microorganism of claim 1, wherein the microorganism is Corynebacterium glutamicum, and wherein the microorganism is modified to overexpress the hemB gene and the hemH gene in the pathway that synthesizes heme from ALA.

Corynebacterium glutamicum, and wherein the microorganism is modified to overexpress the hemA gene and the hemL gene in the C5 biosynthetic pathway, and to overexpress the hemB gene and the hemH gene in the pathway that synthesizes heme from ALA.

19. (Previously presented) The metabolically engineered variant microorganism of claim 1, wherein the heme secreted extracellularly comprises free heme.






EXAMINER’S COMMENTS

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance’.




REASONS FOR ALLOWANCE
6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed “a metabolically engineered variant microorganism that 


Conclusion

6.	Claims 1-3, 9, 11-14 and 16-19 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications 
Primary Examiner, Art Unit 1652